                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

CURTIS F. SAMPLE, JR.,                    )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )     CAUSE NO. 3:18-CV-282-JD-MGG
                                          )
WARDEN,                                   )
                                          )
              Respondent.                 )

                                OPINION AND ORDER

       Curtis F. Sample, Jr., a prisoner without a lawyer, filed a habeas corpus petition

challenging his prison disciplinary hearing in ISP 17-06-0239 where a Disciplinary

Hearing Officer (DHO) at the Indiana State Prison found him guilty of unauthorized

possession of property in violation of B-215 on June 29, 2017. ECF 1 at 1. As a result,

Sample was sanctioned with the loss of 30 days earned credit time. Id.

       After Sample filed his petition, the finding of guilt and sanctions were vacated.

ECF 10 at 5. The Warden has filed a motion to dismiss because this case is now moot.

ECF 10. Sample did not file a response and the time for doing so has passed. See N.D.

Ind. L.R. 7-1(d)(2)(A). Regardless, the court cannot overturn the disciplinary

proceeding and restore his time because the Indiana Department of Correction has

already vacated the proceeding and restored his time. That is to say, Sample has

already won and there is no case left for this court to decide. Accordingly, this case

must be dismissed. See Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003) (prisoner can

challenge prison disciplinary determination in habeas proceeding only when it resulted
in a sanction that lengthened the duration of his confinement).

      For these reasons, the motion (ECF 10) is GRANTED and the case is DISMISSED.

The clerk is DIRECTED to close this case.

      SO ORDERED on October 29, 2018

                                                    /s/ JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT
